RECHARGEABLE BATTERY WITH ANION CONDUCTING POLYMER
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 3, Claims 20-27 in the reply filed on 8/4/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/18/2022, 3/23/2022, 2/15/2022, 1/18/2022, 11/10/2021, 9/20/2021, 8/16/2021, 7/9/2021, 6/2/2021, 4/15/2021, 3/8/2021, 12/18/2020, 11/20/2020, 10/9/2020, 7/7/2020, 5/5/2020, 4/14/2020, 3/23/2020, 2/19/2020, 1/23/2020, 12/4/2019, and 11/12/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a binder coupling the polymeric material, it does not reasonably provide enablement for a type of binder.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. Specifically, the Applicant claims a binder coupling the polymeric material with the first particles.
This is a scope of enablement rejection.  One of ordinary skill in the art would have to engage in undue experimentation in order to make and use applicants claimed invention. See, In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Circ. 1988); see also, MPEP § 2164.01.  MPEP 2164.01(a) sets forth the following factors, summarized from In re Wands, which should be considered when determining whether the claimed invention would require undue experimentation.  The factors are as follows: 
(A) the breadth of the claims; (B) the nature of the invention; (C) the state of the prior art; (D) the level of one of ordinary skill; (E) the level of predictability in the art; (F) the amount of direction provided by the inventor; (G) the existence of working examples; (H) and the quality of experimentation needed to make and use the invention based on the content of the disclose.  
The factors are addressed in order.  As to factor A, the claims broadly recite a binder coupling the polymeric material with the first particles, wherein this binder could be at least a thousand different possible combinations.  No specific examples of the workability of any other binder are given.  Therefore, this factor militates against a finding of enablement.
As to factors B and E, the field of material science is an unpredictable art.  Thus, the formulation of compounds containing different elements from those that have been optimized experimentally may present different problems.  In addition, the formulation of binders requires different chemical formulations.  It is not as simple as mixing each component into a beaker.  As such one of ordinary skill in the art would not know what problems might arise when formulating a binder using the elements for which applicants have not presented experimental data to support.  This factor militates against a finding of enablement.
As to factor C, the closest prior arts of record, US 2016/0111729 discloses a limited number of possible binder materials, not over a thousand different possible combinations.  As such, this factor militates against finding of enablement.
As to factor D, the level of ordinary skill in the art would be a person holding a bachelors degree in chemical engineering, material science, or chemistry.  This factor does not weigh for or against a finding of enablement.
As to factors F and G, the applicant’s specification provides very broad examples of possible additives. Paragraph 0006 of the published specifications cites the binder may include a polymeric material configured to selectively provide anionic transport across the polymeric material while limiting cationic transport across the polymeric material. However, applicant provides no working examples for any other of the thousands of possible additives claimed. This factor militates against a finding of enablement for the additional elements.
As to factor H, because of the unpredictability of the material science field, one of ordinary skill in the art would have to perform experimentation on each and every combination of the thousands possible.  Such a degree of testing is undue experimentation.  This factor militates against a finding of enablement.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 20-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yonehara et al. (JP 2014-029818 A1).
Regarding claims 20 and 23, Yonehara et al. teach a battery cell (Abstract) comprising: a first electrode characterized by a matrix of first particles (Paragraph 0032 and 0037 disclose a negative electrode comprising zinc. Further, paragraph 0073 discloses the negative electrode can be in particulate form.); a second electrode characterized by a matrix of second particles (Paragraph 0028 discloses a positive electrode comprising lithium or various transition metal compounds. Further, paragraph 0073 discloses the positive electrode can be in particulate form.); a polymeric material disposed along an exterior surface of the first electrode (Paragraph 0035 discloses the use of a separator in between the negative and positive electrodes comprising a polymeric material.) wherein the polymeric material is characterized by a cationic backbone (Paragraph 0035 discloses the use of quaternary phosphonium salt polymers or quaternary ammonium salt polymers for use as a separator material.), wherein the polymeric material is configured to selectively provide anionic transport across the polymeric material while limiting cationic transport across the polymeric material (Paragraph 0035 discloses suppression of deterioration of the zinc electrode and formation of dendrites. Paragraph 0036 discloses prevention of dissolution and corrosion of the negative electrode.).
Regarding claims 21 and 22, Yonehara et al. teach the battery cell of claim 20, wherein the polymeric material seals the exterior surface of the matrix of first particles; further comprising the polymeric material disposed along an exterior surface of the second electrode and sealing the exterior surface of the matrix of second particles (Paragraph 0073 discloses wrapping or coating the electrode sheets with the separator material.).
Regarding claims 24 and 25, Yonehara et al. teach the battery cell of claim 20, further comprising a binder coupling the polymeric material with the first particles (Paragraph 0035 discloses the separator can comprise various polymeric materials, some of which have binding properties such as cellulose, PVDF, or CMC in addition to of quaternary phosphonium salt polymers or quaternary ammonium salt polymers for use as a separator material.) ; wherein the polymeric material is further incorporated within the first electrode, and wherein the polymeric material encapsulates individual first particles of the matrix in the first electrode (Paragraph 0036 discloses the polymeric material may be added to the negative electrode active material wherein a polymer film is formed on the entire surface or a part of the particle surface. Further, paragraph 0069 discloses the polymer is a binder that binds particles such as a negative electrode active material or a conductive aid to each other or a particle and a current collector.).

Claims 20-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al. (US 2012/0189896 A1).
Regarding claims and 20 and 23, Zhou et al. teach a battery cell (Abstract) comprising: a first electrode characterized by a matrix of first particles (Paragraph 0060 and 0092 disclose materials for an anode.); a second electrode characterized by a matrix of second particles (Paragraph 0062 and 0092 disclose materials for a cathode.) a polymeric material disposed along an exterior surface of the first electrode (Paragraph 0035 discloses the use of a separator in between the negative and positive electrodes comprising a polymeric material.) wherein the polymeric material is characterized by a cationic backbone wherein the polymeric material is configured to selectively provide anionic transport across the polymeric material while limiting cationic transport across the polymeric material (Paragraphs 0081 and 0083 disclose a separator for use in an electrochemical cell, wherein the separator comprises one or more layers, and wherein at least one layer comprises a polymer material. In some multi-layer co-extruded composite separators of the present invention, quaternary ammonium and sulfonic acid groups have been used as substituents on polymer backbones to impart chemical resistance, ion selectivity, or chemical resistance properties to the separator. One aspect of the present invention provides a separator for use in an alkaline electrochemical cell comprising a quaternary ammonium polymer, wherein the separator is substantially resistant to oxidation by silver oxide.).
Regarding claims 21 and 22, Zhou et al. teach the battery cell of claim 20, wherein the polymeric material seals the exterior surface of the matrix of first particles; further comprising the polymeric material disposed along an exterior surface of the second electrode and sealing the exterior surface of the matrix of second particles (Paragraph 0093 discloses multilayered separator for a rectangular battery electrode can be in the form of a sheet or film comparable in size or slightly larger than the electrode, and can simply be placed on the electrode or can be sealed around the edges. The edges of the separator can be sealed to the electrode.).

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 27 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yonehara et al. (JP 2014-029818 A1) or Zhou et al. (US 2012-0189896 A1).
Regarding claim 27, Yonehara or Zhou et al. teach the battery cell of claim 20. However, they do not teach wherein the polymeric material is characterized by a conductivity of hydroxide ions of at least about 1 mS/cm.
MPEP 2112.01    Composition, Product, and  Apparatus Claims [R-10.2019]
I.    PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
II.    COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Yonehara et al. (JP 2014-029818 A1).
Regarding claim 26, Yonehara et al. teach the battery of claim 20. However, they do not teach wherein an amount of polymeric material encapsulating a first particle is less than about 10% of a volume of the first particle.
Yonehara et al. teach a polymer film is formed on the entire surface or a part of the particle surface of the negative electrode active material (Paragraph 0036). The amount is merely a matter of routine optimization.
MPEP 2144.05 II A: Optimization Within Prior Art Conditions or Through Routine Experimentation
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729